DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Summary
The preliminary amendment filed on March 18, 2020 have been acknowledged. Claims 7, 16, 18, 20, 22, 24, 25, 30, 32, 33, 38 and 42 have been amended. Claims 8-14, 17, 19, 21, 23, 26-29, 34, 36-37, 39-41 and 43-48 have been canceled. 
Claims 1-7, 15-16, 18, 20, 22, 24-25, 30-33, 35, 38, 42 are pending and considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "derived" in claims 6 and 22 is a relative term which renders the claim indefinite.  The term "derived" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please amend claim to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15, 16, 20, 22, 32, 33, 35, 38 and 42 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Krammer et al. (Journal of Virological Methods 2010, Vol. 167, pp. 17-22).
Krammer et al. teach various virus-like particles (VLPs) of influenza A virus that is capable of inducing cytotoxic T-cell immune response as well as B-cell immune response. These VLPs promising candidates for antigen-carrier platforms for various epitopes include displaying a 20 amino acid sequence from Mycobacterium tuberculosis early secretory antigenic target 6 protein (ESAT-6). As this sequence is known to comprise a potent T-cell epitope.  Said forms is chosen as a model for a foreign epitope to be presented on an influenza VLP scaffold. The ESAT-6 epitope was engineered into the antigenic region B of the influenza hemagglutinin (HA) from strain A/New Caledonia/20/99. VLPs were expressed in insect cells and subjected to immunization studies in mice. High serum antibody titers detected against recombinant ESAT-6 demonstrated the feasibility of influenza A VLPs serving as an efficient platform for epitope presentation (Abstract). The HA belongs to influenza virus H3. Immunogenicity of VLPs was examined in BALB/c mice (6 weeks old) by intraperitoneal injection of purified antigen (VLPs ∼100 ng, 4 animals) and of SPGN (3 animals) on day 0 and day 25 (See section of 3.3). Therefore, the cited reference anticipates claims 1-7, 15, 16, 20, 25, 30, 32, 33, 35, 38 and 42.
Claims 1-7, 15, 16, 20, 22, 32, 33, 35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ernst et al. (Nucleic Acids Research, Volume 26, Issue 7, 1 April 1998, Pages 1718–1723).
 Ernst et al. et al. a VLP made by hemagglutinin that present a HIV-1 gp41 epitope on the surface of the hemagglutinin scaffold. The HIV-1-gp41 epitope ‘ELDKWA’, specific for the neutralizing human mAb 2F5, was inserted into the antigenic site of the scaffold made by the B influenza virus hemagglutinin. The epitope library was constructed by annealing two synthetic oligonucleotides 5′-cagtatcctgcagccataggggaaaaagcagtttttacagaaatttgctatggctgacgaag-3′ and 5′-attggtaagctttgggtannnnnnagcccatttatcgagctcnnncttcttcgtcagccatagcaaatt-3′ encoding the epitope motive flanked by three randomly selected amino acids (XELDKWAXX). After annealing, the two oligonucleotides have been end filled with Klenow enzyme and inserted onto the Hemagglutinin and expressed on to the surface of the scaffolds of the HA. They have shown that the conserved linear epitope ELDKWA of HIV-1, specific for the hmAb 2F5 had been shown to be capable of inducing HIV-1 neutralizing antibodies in mice, when these were immunized with the chimeric influenza virus presenting the epitope associated with the hemagglutinin on the viral surface (See Abstract, Section of Methods and Results). Therefore the cited reference anticipates claims 1-7, 15, 16, 20, 22, 32, 33, 35. 
Claims 1-3, 6, 7, 16, 20, 32, 33, 35, 38, 42 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Amexis et al. (The Journal of Infectious Diseases, Volume 194, Issue 6, 15 September 2006, Pages 790–794). 
Amexis et al. teach method for the production of dengue-vaccine candidates, empty capsids, or virus-like particles (VLPs), of parvovirus B19 that carry dengue 2–specific epitopes were employed as antigen carriers. Two epitopes (comprising amino acids 352–368 and 386–397) of domain BIII of the envelope glycoprotein were chosen to produce recombinant B19 VLPs for immunization of BALB/c mice. Serum samples from immunized mice revealed that recombinant B19 VLPs elicited strong humoral immune responses. In summary, this B19 VLP–vaccine platform produced high (⩾2.0 × 105) anti–dengue 2 titers and robust (⩽1:120) 50%-plaque-reduction neutralization test (PRNT50) titers, which effectively neutralized live dengue 2 virus in PRNT50 assays (See Abstract and Materials and Methods). Although Amexis et al. do not teach the VLP or antigenic scaffold by HA of influenza virus, the disclosure anticipates claims 1-3, 6, 7, 16, 20, 32, 33, 35, 38, 42.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648